Citation Nr: 1705471	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  16-04 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial rating in excess of 70 percent, prior to September 8, 2014, for the service connected acquired psychiatric disorder.

[The issue of entitlement to service connection for hypertension is addressed in a separate Board decision.]


REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1976, and from September 1977 to June 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Veteran was initially denied service connection for a psychiatric disability in a September 2010 rating decision, which was appealed.  Following a May 2014 Board decision, the RO issued the September 2014 rating decision effectuating the Board's grant of service connection for an acquired psychiatric disorder.  The RO assigned an initial rating of 50 percent, effective March 23, 2010, and a 100 percent rating, effective September 8, 2014.  The Veteran perfected an appeal as to the initial rating assigned prior to September 8, 2014.  Following certain evidentiary development, the RO issued a December 2015 rating decision increasing the initial rating prior to September 8, 2014, to 70 percent.  The Veteran has argued that a 100 percent initial rating is warranted.  As 70 percent is not the highest possible rating for this disability and the Veteran has not indicated satisfaction with the 70 percent assigned, the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran provided hearing testimony before the undersigned Veterans Law Judge in July 2016.  A transcript of the hearing is within the record before the Board, which includes electronic records in Virtual VA and the Veteran's Benefits Management System.



FINDING OF FACT

Prior to September 8, 2014, the Veteran's acquired psychiatric disorder is shown to most closely approximate total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an initial 100 percent disability rating for service-connected acquired psychiatric disorder prior to September 8, 2014, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.130 Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Because a 100 percent rating for the acquired psychiatric disorder is granted and represents a full grant of the benefit sought on appeal, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where, as in this case, a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous... ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.   

The Veteran's initial 70 percent rating is assigned under 38 C.F.R. § 4.130, Diagnostic Code 9411.  For a 100 percent rating, the evidence must show total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the veteran's social and work situation.  Id.  

Under the criteria when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  See 38 C.F.R. § 4.126.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  Id. 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to a 100 percent initial rating.  Since filing his claim in 2010, treatment records, VA examination reports and hearing testimony show the Veteran's symptoms to most closely approximate total occupational and social impairment due to his psychiatric disorder throughout the pendency of the claim.

Records from the Social Security Administration (SSA) show he was deemed disabled due to a psychiatric disorder in 2009, just prior to the period on appeal.  Symptoms noted by SSA included sleep disturbance, difficulty concentrating or thinking, thoughts of suicide and hallucinations, delusions or paranoid thinking.

February 2010 VA mental health clinical notes, shortly prior to the Veteran's claim period, show a worsening in auditory hallucinations, insomnia and headaches.  He had separated from his wife, but they were working toward getting back together.   March 2010 VA clinical notes show the Veteran was receiving a higher dose of medication, which led to his voices being not as bad.  The clinician noted fleeting thoughts of hurting himself, but without a plan.  The Veteran was not working at that time. 

The Veteran was hospitalized within a VA hospital in June 2010.  He had reported to the emergency room with voices telling him to kill himself and was referred for inpatient mental health care for four days.  His Global Assessment of Functioning (GAF) score was 20.  In this regard, the GAF scale ranges from zero to 100, reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  See Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV).  According to the DSM-IV, GAF scores between 11 and 20 indicate "Some danger of hurting self or others (e.g. suicide attempts without clear expectation of death; frequently violent; manic excitement) OR occasionally fails to maintain minimal personal hygiene (e.g. smears feces) OR gross impairment in communication (e.g. largely incoherent or mute).

The Veteran underwent VA examination in July 2010.  The examiner noted the Veteran had started taking Haldol, which eliminated the voices, but interfered with his sleep.  The Veteran confirmed that the voices he hears tell him to commit suicide.  He reported self-medicating with alcohol.  The Veteran confirmed that he had lost many jobs due to alcohol use.  He reported at that time that he and his wife were not together and that he is not close to family and has no friends.  The examiner described the Veteran as having no social life, staying to himself and that he does not bother people.  The Veteran's speech was normal and coherent at the time, but his mood depressed and his affect blunted.  The examiner noted suicidal ideation with the intent to keep himself safe.  The examiner suggested impairment in employment and social functioning was mild to moderate and assigned a GAF score of 65, which is indicative of some mild symptoms and some difficulty in social, occupational or school functioning, but generally functioning pretty well with some interpersonal relationships.  See DSM-IV.  The GAF score assigned in a July 2010 VA clinical follow up note was 60, which is within the same range.

October 2010 VA notes show a recent prescription for quetiapine.  The physician noted he appeared very groggy and his speech was underproductive.  The physician described his affect as appropriate to a euthymic mood.  He was not having hallucinations at that time.  The following month, however, the auditory hallucinations had resumed and his sleep had decreased to two to three hours per night, as the quetiapine had run out and was not reordered.  January 2011 notes show the resumed use of the medication with a decrease in the voices, but speech again underproductive and affect restricted.

By March 2011, VA records show the Veteran and his wife had separated due to a chronic inability to get along.  The Veteran reported hearing voices one to two times weekly.  The clinician described the Veteran as looking depressed.  The Veteran was being kicked out of his apartment due to not paying rent.  The Veteran remained unemployed.

By November 2011, the Veteran was taking both fluoxetine and quetiapine and was noted as without auditory hallucinations and sleeping well, but with a subdued appearance, underproductive speech, poor eye contact, restricted affect, and bland mood.

2012 clinical records show ongoing medication with varying auditory hallucinations, mood, appearance and sleep patterns based upon compliance with the medication regimen.  

In July 2013, the Veteran underwent evaluation by a private psychologist.  The psychologist noted in the report that the Veteran was neat and clean and appeared to be making a good effort.  The Veteran confirmed that he had not worked, other than mowing lawns, since 2006.  He reported being fired eight or ten times due to an inability to get along with others.  The Veteran remained separated from his wife and was living with his daughter.  He reported having one friend.  During the evaluation, the Veteran engaged in no eye contact with the psychologist.  The Veteran continued to hear voices once to three times per month.  His mood was noted as customarily unhappy and nervous.  He did not have any obsessive rituals or marked memory impairment, but could not state the day of the month.  He again reported not getting along with people and having only one friend.  The psychologist determined his prognosis is guarded and found his ability to perform routine, repetitive work related tasks to be doubtful, and his ability to tolerate stress and pressures in a regular work environment seemed poor. 

2013 VA clinical records continue to show ongoing use of medication to treat schizophrenia and manage auditory hallucinations.

At the Veteran's July 2016 Board hearing, the Veteran confirmed that his symptoms, to include auditory hallucinations, very serious depression and an inability to work, have been the same throughout the pendency of this appeal.  See hearing transcript at page 5.

In summary, since filing his claim for service connection, the Veteran's mental disorder has manifested via symptoms indicative of a significant impairment in familial relationships, to include separation from his wife, and limited social interaction, to include just one friend.  Persistent auditory hallucinations have been present throughout, which are managed by medication causing impairment to the regularity of his speech and his mood and appearance.  The Veteran was hospitalized at least one time in June 2010 due to hearing voices telling him to commit suicide and he confirmed the existence of these voices several times prior to September 8, 2014.  Moreover, the Veteran has not worked since 2006 and a psychologist discussed the level to which it would be difficult for him to reasonably manage in a work environment.  While some of his symptoms are found within lesser rating criteria under Diagnostic Code 9411, the Board finds the symptoms, when assessed in their entirety, and when giving the benefit of the doubt to the Veteran, can be likened to total occupational and social impairment due to his service-connected acquired psychiatric disorder.  The symptoms are consistent throughout the course of this claim and appeal.  After resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence more nearly approximates the criteria for a 100 percent rating for the entire appeal period prior to September 8, 2014.  Accordingly, a 100 percent initial rating for PTSD is granted.  38 C.F.R. §§ 4.7, 4.130 Diagnostic Code 9411.



ORDER

Entitlement to a 100 percent initial disability rating as of March 23, 2010, for service-connected acquired psychiatric disorder is granted.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


